Exhibit 10.8
(GRAPHIC) [y84896y84896233.gif]

AMENDED AND RESTATED EQUITY INTEREST PLEDGE AGREEMENT This AMENDED AND RESTATED
EQUITY INTEREST PLEDGE AGREEMENT (this “Agreement”) is made as of this 13th day
of November, 2007 by and between Aeropostale, Inc., a Delaware corporation (the
“Borrower”), and Bank of America, N.A. (as assignee of Fleet Retail Finance Inc.
(“Fleet”) pursuant to that certain Assignment and Acceptance dated as of even
date herewith by and between Fleet, as Assignor, and Bank of America, N.A., as
Assignee), a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110 (the “Lender”). WHEREAS, the Borrower and
the Lender, among others, are party to that certain Second Amended and Restated
Loan and Security Agreement dated as of even date herewith (as such may be
amended, restated, supplemented or otherwise modified hereafter, the “Credit
Agreement”); WHEREAS, the Borrower and Fleet are party to that certain Stock
Pledge Agreement dated February 1, 2002 (as the same may have been amended
heretofore, the “Original Pledge Agreement”), pursuant to which the Borrower
pledged to Fleet its interest in certain shares of capital stock of Aeropostale
West, Inc.; WHEREAS, the Borrower is the direct legal and beneficial owner of
the issued and outstanding shares of each class of the capital stock of the
corporations described on Annex A (individually, an “Issuer” and collectively,
the “Issuers”); WHEREAS, the Borrower has entered into the Credit Agreement with
the Lender, pursuant to which the Lender, subject to the terms and conditions
contained therein, is to make loans or otherwise extend credit to the Borrower;
WHEREAS, it is a condition precedent to the Lender’s continuing to make any
loans or otherwise extend credit to the Borrower under the Credit Agreement that
the Borrower amend and restate the Original Pledge Agreement in its entirety and
to execute and deliver to the Lender this Agreement; and WHEREAS, the Borrower
wishes to grant pledges and security interests in favor of the Lender as herein
provided; NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows: §1. Pledge of
Stock. Etc. (a) The Borrower hereby pledges, assigns, grants a security interest
in, and delivers to the Lender all of the shares of capital stock, limited
liability company membership interests and other equity interests of the Issuers
of every class or form, as more fully described on Annex A hereto, to be held by
the Lender subject to the terms and conditions hereinafter set forth. The
certificates for such shares and any other “security certificates” (as defined
in the UCC) issued by the Issuers, accompanied by stock powers or other
appropriate instruments of assignment thereof duly executed in blank by the
Borrower, have been delivered to the Lender. (b) In case the Borrower shall
acquire any additional shares of the capital stock, limited liability company
membership interests or other equity interests of any Issuer or corporation or
other entity which is the successor of any Issuer, or any securities
exchangeable for or convertible into shares of such capital stock, limited
liability company membership interest or other equity interest of any Issuer, by
purchase or otherwise, then -1-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896234.gif]

the Borrower shall forthwith deliver to and pledge such stock, limited liability
company membership interests or other equity interests to the Lender under this
Agreement. The Borrower agrees that the Lender may from time to time attach as
Annex A hereto an updated list of the shares of capital stock, limited liability
company membership interests or other equity interests at the time pledged with
the Lender hereunder. §2. Definitions. All capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement. Terms used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the Uniform Commercial Code of
Massachusetts have such defined meanings herein, unless the context otherwise
indicated or requires, and the following terms shall have the following
meanings: Stock. All shares of capital stock, limited liability company
membership interests or other equity interests described in Annex A attached
hereto and any additional shares of capital stock, limited liability company
membership interests or other equity interests at any time pledged with the
Lender hereunder, together with any membership certificates or other “security
certificates” (as such term is defined in the UCC) representing such shares of
capital stock, limited liability company membership interests or other equity
interests. Stock Collateral. The property at any time pledged to the Lender
hereunder (whether described herein or not) and all dividends, cash, instruments
and other property from time .to time received, receivable or otherwise
distributed or distributable, in respect of, or in exchange for any Stock,
together with any proceeds of any of the foregoing, but excluding from the
definition of “Stock Collateral” any income, increases or proceeds received by
the Borrower to the extent expressly permitted by §6. §3. Security for
Liabilities. This Agreement and the security interest in and pledge of the Stock
Collateral hereunder are made with and granted to the Lender as security for the
payment and performance in full of all the Liabilities. §4. Dividends.
Liquidation. Recapitalization. Etc. Any sums or other property paid or
distributed upon or with respect to any of the Stock, whether by dividend or
redemption or upon the liquidation or dissolution of the issuer thereof or
otherwise, shall, after the occurrence and during the continuation of an Event
of Default, be paid over and delivered to the Lender to be applied in reduction
of the Liabilities in such order and manner as the Lender determines in its sole
discretion. In case, pursuant to the recapitalization or reclassification of the
capital of the issuer thereof or pursuant to the reorganization thereof, any
distribution of capital shall be made on or in respect of any of the Stock or
any property shall be distributed upon or with respect to any of the Stock, the
property so distributed shall be delivered to the Lender to be applied in
reduction of the Liabilities in such order and manner as the Lender determines
in its sole discretion. All sums of money and property paid or distributed in
respect of the Stock, whether as a dividend or upon such a liquidation,
dissolution, recapitalization or reclassification or otherwise, that are
received by the Borrower shall, until paid or delivered to the Lender, be held
in trust for the Lender as security for the payment and performance in full of
all of the Liabilities. §5. Warranty of Title; Authority. The Borrower hereby
represents and warrants that: (a) the Borrower has good and marketable title to
the Stock described in §1, subject to no pledges, liens, security interests,
charges, options, restrictions or other encumbrances except the pledge and
security interest created by this Agreement, (b) the Borrower has full power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement and to pledge and grant a security interest in all of the Stock
Collateral pursuant to this Agreement, and the execution, delivery and
performance hereof and the pledge of and granting of a security interest in the
Stock Collateral hereunder have been duly authorized by all necessary corporate
or other action and do not contravene any law, rule or regulation or any
provision of the Borrower’s charter documents or by-laws or of any judgment,
decree or order of any tribunal or of any agreement or instrument to which the
Borrower is a party or by which it or any of its property is bound or affected
or constitute a default under any of the foregoing, and (c) the information set
forth in Annex A hereto relating to the Stock is true, correct and complete in
all respects. The Borrower covenants that it will defend the Lender’s rights and
security interest in such Stock against the claims and demands of all persons
-2-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896235.gif]

whomsoever. The Borrower further covenants that it will have the like title to
and right to pledge and grant a security interest in the Stock Collateral
hereafter pledged or in which a security interest is granted to the Lender
hereunder and will likewise defend the Lender’s rights, pledge and security
interest thereof and therein. §6. Voting. Etc.. Prior to Maturity. So long as no
Event of Default shall have occurred and be continuing, the Borrower shall be
entitled to vote the Stock and to give consents, waivers and ratifications in
respect of the Stock; provided, however, that no vote shall be cast or consent
waiver or ratification given by the Borrower if the effect thereof would impair
any of the Stock Collateral or be inconsistent with or result in any violation
of any of the provisions of the Credit Agreement or any of the other Loan
Documents. All such rights of the Borrower to vote and give consents, waivers
and ratifications with respect to the Stock shall, at the Lender’s option, as
evidenced by the Lender’s notifying the Borrower of such election, cease in case
an Event of Default shall have occurred and be continuing. §7. Remedies (a) If
an Event of Default shall have occurred and be continuing, the Lender shall
thereafter have the following rights and remedies (to the extent permitted by
applicable law) in addition to the rights and remedies of a secured party under
the Uniform Commercial Code of Massachusetts, all such rights and remedies being
cumulative, not exclusive, and enforceable alternatively, successively or
concurrently, at such time or times as the Lender deems expedient: (i) if the
Lender so elects and gives notice of such election to the Borrower, the Lender
may vote any or all shares of the Stock (whether or not the same shall have been
transferred into its name or the name of its nominee or nominees) for any lawful
purpose, including, without limitation, if the Lender so elects, for the
liquidation of the assets of the issuer thereof, and give all consents, waivers
and ratifications in respect of the Stock and otherwise act with respect thereto
as though it were the outright owner thereof (the Borrower hereby irrevocably
constituting and appointing the Lender the proxy and attorney-in-fact of the
Borrower, with full power of substitution, to do so); (ii) the Lender may
demand, sue for, collect or make any compromise or settlement the Lender deems
suitable in respect of any Stock Collateral; (iii) the Lender may sell, resell,
assign and deliver, or otherwise dispose of any or all of the Stock Collateral,
for cash or credit or both and upon such terms at such place or places, at such
time or times and to such entities or other persons as the Lender thinks
expedient, all without demand for performance by the Borrower or any notice or
advertisement whatsoever except as expressly provided herein or as may otherwise
be required by law; (iv) the Lender may cause all or any part of the Stock held
by it to be transferred into its name or the name of its nominee or nominees;
and (v) the Lender may set off against the Liabilities any and all sums
deposited with it or held by it. (b) In the event of any disposition of the
Stock Collateral as provided in clause (iii) of §7(a), the Lender shall give to
the Borrower at least seven (7) Business Days prior written notice of the time
and place of any public sale of the Stock Collateral or of the time after which
any private sale or any other intended disposition is to be made. The Borrower
hereby acknowledges that seven (7) Business Days prior written notice of such
sale or sales shall be reasonable notice. The Lender may enforce its rights
hereunder without any other notice and without compliance with any other
condition precedent now or hereunder imposed by statute, rule of law or
otherwise (all of which are hereby expressly waived by the Borrower, to the
fullest extent permitted by law). The Lender may buy any part or all of the
Stock Collateral at any public sale and if any part or all of the Stock
Collateral is of a type -3-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896236.gif]

customarily sold in a recognized market or is of the type which is the subject
of widely-distributed standard price quotations, the Lender may buy at private
sale and may make payments thereof by any means. The Lender may apply the cash
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling and the like, to
reasonable attorneys fees, travel and all other expenses which may be incurred
by the Lender in attempting to collect the Liabilities or to enforce this
Agreement or in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Liabilities in such
order or preference as the Lender may determine after proper allowance for
Liabilities not then due. Only after such applications, and after payment by the
Lender of any amount required by §9-615 of the Uniform Commercial Code of the
Commonwealth of Massachusetts, need the Lender account to the Borrower for any
surplus. To the extent that any of the Liabilities are to be paid or performed
by a person other than the Borrower, the Borrower waives and agrees not to
assert any rights or privileges which it may have under the Uniform Commercial
Code of the Commonwealth of Massachusetts. (c) The Borrower recognizes that the
Lender may be unable to effect a public sale of the Stock by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), federal banking laws, and other applicable laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers. The Borrower agrees that any such private sales may be at prices
and other terms less favorable to the seller than if sold at public sales and
that such private sales shall not by reason thereof be deemed not to have been
made in a commercially reasonable manner. The Lender shall be under no
obligation to delay a sale of any of the Stock for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act, or such other federal banking or other applicable
laws, even if the issuer would agree to do so. Subject to the foregoing, the
Lender agrees that any sale of the Stock shall be made in a commercially
reasonable manner, and the Borrower agrees to use its best efforts to cause the
issuer or issuers of the Stock contemplated to be sold, to execute and deliver,
and cause the directors and officers of such issuer to execute and deliver, all
at the Borrower’s expense, all such instruments and documents, and to do or
cause to be done all such other acts and things as may be necessary or, in the
reasonable opinion of the Lender, advisable to exempt such Stock from
registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the
Lender, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. The Borrower further agrees to use its best
efforts to cause such issuer or issuers to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction which the Lender shall
designate and, if required, to cause such issuer or issuers to make available to
its security holders, as soon as practicable, an earnings statement (which need
not be audited) which will satisfy the provisions of Section 11 (a) of the
Securities Act. (d) The Borrower further agrees to do or cause to be done all
such other acts and things as may be reasonably necessary to make any sales of
any portion or all of the Stock pursuant to this §7 valid and binding and in
compliance with any and all applicable laws (including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended , the rules and
regulations of the Securities and Exchange Commission applicable thereto and all
applicable state securities or “Blue Sky” laws), regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at the Borrower’s expense. The Borrower further
agrees that a breach of any of the covenants contained in this §7 will cause
irreparable injury to the Lender, that the Lender has no adequate remedy at law
in respect of such breach and, as a consequence, agrees that each and every
covenant contained in this §7 shall be specifically enforceable against the
Borrower and the Borrower hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants. §8. Marshalling.
The Lender shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Stock Collateral), or other
assurances of payment of, the Liabilities or any of them, or to resort to such
security or other assurances of payment in any particular order. All of the
Lender’s rights hereunder and in respect of such security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, the Borrower
        .4.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896237.gif]

hereby agrees that it will not invoke any law relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the Lender’s
rights under this Agreement or under any other instrument evidencing any of the
Liabilities or under which any of the Liabilities is outstanding or by which any
of the Liabilities is secured or payment thereof is otherwise assured, and to
the extent that it lawfully may the Borrower hereby irrevocably waives the
benefits of all such laws. §9. Borrower’s Liabilities Not Affected. The
Liabilities of the Borrower shall remain in full force and effect without regard
to, and shall not be impaired by (a) any exercise or nonexercise, or any waiver,
by the Lender of any right, remedy, power or privilege under or in respect of
any of the Liabilities or any security thereof (including this Agreement);
(b) any amendment to or modification of the Credit Agreement, the other Loan
Documents or any of the Liabilities; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Liabilities; or
(d) the taking of additional security for, or any other assurances of payment
of, any of the Liabilities or the release or discharge or termination of any
security or other assurances of payment or performance for any of the
Liabilities; whether or not the Borrower shall have notice or knowledge of any
of the foregoing. § 10. Transfer. Etc.. by Borrower. Without the prior written
consent of the Lender, the Borrower will not sell, assign, transfer or otherwise
dispose of, grant any option with respect to, or pledge or grant any security
interest in or otherwise encumber or restrict any of the Stock Collateral or any
interest therein, except for the pledge thereof and security interest therein
provided for in this Agreement. §11. Further Assurances. The Borrower will do
all such acts, and will furnish to the Lender all such financing statements,
certificates, legal opinions and other documents and will obtain all such
governmental consents and corporate approvals and will do or cause to be done
all such other things as the Lender may reasonably request from time to time in
order to give full effect to this Agreement and to secure the rights of the
Lender hereunder, all without any cost or expense to the Lender. If the Lender
so elects, a photocopy of this Agreement may at any time and from time to time
be filed by the Lender as a financing statement in any recording office in any
jurisdiction. §12. Lender’s Exoneration. Under no circumstances shall the Lender
be deemed to assume any responsibility for or obligation or duty with respect to
any part or all of the Stock Collateral of any nature or kind or any matter or
proceedings arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Stock Collateral and (b) after an
Event of Default shall have occurred and be continuing to act in a commercially
reasonable manner. The Lender shall not be required to take any action of any
kind to collect, preserve or protect its or the Borrower’s rights in the Stock
Collateral or against other parties thereto. The Lender’s prior recourse to any
part or all of the Stock Collateral shall not constitute a condition of any
demand, suit or proceeding for payment or collection of any of the Liabilities .
§13. No Waiver. Etc.. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a written instrument expressly
referring to this Agreement and to the provisions so modified or limited, and
executed by the party to be charged. No act, failure or delay by the Lender
shall constitute a waiver of its rights and remedies hereunder or otherwise. No
single or partial waiver by the Lender of any default or right or remedy that it
may have shall operate as a waiver of any other default, right or remedy or of
the same default, right o r remedy on a future occasion. The Borrower hereby
waives presentment, notice of dishonor and protest of all instruments, included
in or evidencing any of the Liabilities or the Stock Collateral, and any and all
other notices and demands whatsoever (except as expressly provided herein or in
the Credit Agreement). §14. Notices, Etc. All notices, requests and other
communications hereunder shall be made in the manner set forth in Article 12 of
the Credit Agreement. § 15. Termination. Upon final payment and performance in
full of the Liabilities, this Agreement shall terminate and the Lender shall, at
the Borrower’s request and expense, return such Stock Collateral in the
possession -5-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896238.gif]

or control of the Lender as has not theretofore been disposed of pursuant to the
provisions hereof, together with any moneys and other property at the time held
by the Lender hereunder. §16. Interest. Until paid, all amounts due and payable
by the Borrower hereunder shall be a debt secured by the Stock Collateral and
shall bear, whether before or after judgment, interest at the rate of interest
upon default as set forth in the Credit Agreement. §17. Governing Law; Consent
to Jurisdiction. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS. The Borrower agrees that any suit for the
enforcement of this Agreement may be brought in the courts of the Commonwealth
of Massachusetts or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon the Borrower by mail at the address specified in Article 12
of the Credit Agreement. The Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient court. § 18. Waiver of Jury Trial. THE
BORROWER WAIVES ITS RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE LENDER
(AND THE LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH
CASE OR CONTROVERSY). § 19. Miscellaneous. The headings of each section of this
Agreement are for convenience only and shall not define or limit the provisions
thereof. This Agreement and all rights and obligations hereunder shall be
binding upon the Borrower and its respective successors and assigns, and shall
inure to the benefit of the Lender and its successors and assigns. If any term
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity of all other terms hereof shall be in no way affected thereby, and this
Agreement shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Borrower acknowledges
receipt of a copy of this Agreement. [signature page follows] -6-

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896239.gif]

IN WITNESS WHEREOF, intending to be legally bound, the Borrower and the Lender
have caused this Agreement to be executed as of the date first written above.
This agreement shall take effect as a sealed instrument. AEROPOSTALE, INC.

By: Name: Edward M. Slezak Title: Senior Vice President, Secretary, and General
Counsel Signature Page to Amended and Restated Equity Interest Pledge Agreement

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896240.gif]

IN WITNESS WHEREOF, intending to be legally bound, the Borrower and the Lender
have caused this Agreement to be executed as of the date first above written.
This Agreement shall take effect as a sealed instrument. AEROPOSTALE, INC., as
Borrower By: , Name: Michael J. Cunningham Title: Executive Vice President and
Chief Financial Officer BANK OF AMERICA, N.A., as Lender Name: Kathleen A.
Dimock Title: Managing Director Signature Page to Amended and Restated Equity
Interest Pledge Agreement

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896241.gif]

Each of the undersigned Issuers hereby joins in the above Agreement for the sole
purpose of consenting to and being bound by the provisions of §§4 and 7 thereof,
the undersigned hereby agreeing to cooperate fully and in good faith with the
Lender and the Borrower in carrying out such provisions. AEROPOSTALE WEST, ING.,
as an Issuer Name: Michael J. Cutmingham Title: Executive Vice President and
Chief Financial Officer JIMMY’Z SURF CO., INC., as an Issuer Name: Michael J.
Cunningham Title: Executive Vice President and Chief Financial Officer AERO GC
MANAGEMENT LLC, as an Issuer Name: Michael J. Cunningham            Title:
Executive Vice President and Chief Financial Officer

Signature Page to Amended and Restated Equity Interest Pledge Agreement

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896242.gif]

Annex A None of the Issuers has any authorized, issued or outstanding shares of
its capital stock, limited liability company membership interests or other
equity interests or any commitments to issue any shares of its capital stock,
limited liability company membership interests or other equity interests or any
securities convertible into or exchangeable for any shares of its capital stock,
limited liability company membership interests or other equity interests except
as otherwise stated in this Annex A. Number of Issued Par or
Record            Class of            Number of Authorized            and
Outstanding            Liquidation IssuerOwner            Shares
Shares            Shares            Value Aeropostale West, Inc. Aeropostale,
Inc. Common 1,000 1,000 $.01 Jimmy’Z Surf Co., Inc. Aeropostale, Inc. Common 200
100 $.01 Aero GC Management            Aeropostale, Inc. N/A
N/A            N/A            N/A LLC 1043959.2 Annex A to Amended and Restated
Equity Interest Pledge Agreement

 